[Cite as State v. Bonds, 2014-Ohio-2766.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100481



                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                    JENNIFER BONDS
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-575694

        BEFORE:           McCormack, J., Jones, P.J., and Keough, J.

        RELEASED AND JOURNALIZED: June 26, 2014
ATTORNEY FOR APPELLANT

Ruth R. Fischbein-Cohen
3552 Severn Rd.
#613
Cleveland, OH 44118


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James Hofelich
Brett Hammond
Assistant County Prosecutors
8th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Defendant-appellant, Jennifer Bonds, appeals from a maximum sentence of

eight years in prison for her robbery conviction. Finding no merit to her claim, we affirm

the trial court’s sentence.

       {¶2} On July 11, 2013, Bonds was indicted for one count of robbery in violation

of R.C. 2911.02(A)(2), a felony of the second degree. On September 4, 2013, she

pleaded guilty to the one count in the indictment and was sentenced the same day to eight

years in prison. This case arises from a robbery of the FirstMerit Bank in Cleveland,

where Bonds entered the bank and demanded money from the teller, stating, “I’ll blow

your fucking head off.”       At the time Bonds committed the robbery, she was on

postrelease control (“PRC”) in a previous matter, also involving a robbery. The trial

court imposed an additional sentence of two years for the PRC violation, to be served

consecutively, for an aggregate sentence of ten years.

       {¶3} In her sole assignment of error, Bonds argues that the trial court abused its

discretion in imposing a maximum sentence contrary to the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and it failed to properly assess the seriousness

and recidivism factors set forth in R.C. 2929.12.

       {¶4} Pursuant to R.C. 2953.08(G)(2), we do not review felony sentences under an

abuse-of-discretion standard. Rather, we review Bonds’s felony sentence to determine

whether it is contrary to law under R.C. 2953.08(A)(4). See State v. Smith, 8th Dist.

Cuyahoga No. 100206, 2014-Ohio-1520, ¶ 13.
       {¶5} There are two grounds upon which a criminal defendant may claim that a

sentence is contrary to law. First, a sentence is contrary to law if it falls outside the

statutory range for the particular degree of offense. State v. Holmes, 8th Dist. Cuyahoga

No. 99783, 2014-Ohio-603, ¶ 10. The statutory range for robbery, a felony of the second

degree, is two to eight years. See R.C. 2929.14(A)(2).    Bonds’s sentence of eight years

was within the statutory range for a felony of the second degree. Her sentence therefore

is not contrary to law.    Moreover, Bonds concedes that her sentence is within the

statutory range.

       {¶6} Second, a sentence is contrary to law if the trial court fails to consider the

purposes and principles of felony sentencing set forth in R.C. 2929.11 and the sentencing

factors set forth in R.C. 2929.12. State v. Hodges, 8th Dist. Cuyahoga No. 99511,

2013-Ohio-5025, ¶ 7. The trial court “has the full discretion to impose any term of

imprisonment within the statutory range, but it must consider the sentencing purposes in

R.C. 2929.11 and the guidelines contained in R.C. 2929.12.” Id. In State v. Long, 138

Ohio St.3d 478, 2014-Ohio-849, 8 N.E.3d 890, ¶ 17-18, the Supreme Court of Ohio

explained these two statutes as follows:

       In Ohio, two statutory sections serve as a general guide for every
       sentencing. First, R.C. 2929.11(A) provides that the overriding purposes of
       felony sentencing “are to protect the public from future crime by the
       offender and others and to punish the offender.” To achieve these
       purposes, the trial court “shall consider the need for incapacitating the
       offender, deterring the offender and others from future crime, rehabilitating
       the offender, and making restitution.” Id. The sentence must be
       “commensurate with and not demeaning to the seriousness of the offender’s
       conduct and its impact upon the victim, and consistent with sentences
        imposed for similar crimes committed by similar offenders.” R.C.
        2929.11(B). * * *

        Second, R.C. 2929.12 specifically provides that in exercising its discretion,

        a trial court must consider certain factors that make the offense more or less

        serious and that indicate whether the offender is more or less likely to

        commit future offenses. * * * R.C. 2929.12(C) and (E) also permit a trial

        court to consider “any other relevant factors” to determine that an offense is

        less serious or that an offender is less likely to recidivate. * * *

        {¶7} This court has held that a trial court “fulfills its duty under the statutes by

indicating that it has considered the relevant sentencing factors.”            Smith, 8th Dist.

Cuyahoga No. 100206, 2014-Ohio-1520, at ¶ 14, citing State v. Saunders, 8th Dist.

Cuyahoga No. 98379, 2013-Ohio-490, ¶ 4. The trial court “need not go through each

factor on the record — it is sufficient that the court acknowledges that it has complied

with its statutory duty to consider the factors without further elaboration.” Id., citing

State v. Pickens, 8th Dist. Cuyahoga No. 89658, 2008-Ohio-1407, ¶ 6.                   In fact,

consideration of the appropriate factors set forth in R.C. 2929.11 and 2929.12 can be

presumed unless the defendant affirmatively shows to the contrary. State v. Jones, 8th

Dist. Cuyahoga No. 99759, 2014-Ohio-29, ¶ 13; State v. Clayton, 8th Dist. Cuyahoga No.

99700, 2014-Ohio-112, ¶ 7 (Where a criminal sentence is within the statutory limits, an

appellate court should accord the trial court the presumption that it considered the

statutory mitigating criteria in the absence of an affirmative showing that it failed to do

so.).
       {¶8} At sentencing, the trial court utilized the presentence investigation report

from the previous case, noting that it was still valid as the case was just over one year old.

 The court heard statements from the victim, which revealed that she had been

“uncomfortable and uneasy” in public and she had “an extremely difficult time focusing

and waiting on customers at work.” The victim further stated that she “is worried and

scared in every aspect of [her] life” and because of the incident, she felt unsafe and

therefore left her employment with the bank. She also experienced numerous physical

and emotional reactions, including fatigue, sleeplessness, nightmares, and depression.

Bonds’s counsel noted that Bonds accepted responsibility for her actions and noted that

her actions were caused, in part, by her substance abuse problem, which she has had since

she was 13 years old. Bonds apologized for her actions, stating that she was “completely

out of [her] mind” on drugs at the time she committed the robbery.

       {¶9} Before imposing a maximum term for Bonds’s offense, the trial court

acknowledged the purposes and principles of felony sentencing set forth in R.C. 2929.11

and placed on the record its consideration of various R.C. 2929.12 factors.

       {¶10} Initially, the court noted Bonds’s extensive criminal history, beginning in

1995 with a theft charge as a juvenile, continuing through the robbery charge in 2012.

Her various offenses also included resisting arrest, criminal mischief, driving under the

influence, open container, public intoxication, soliciting, disorderly conduct, and

possession of drug abuse instrument. The court noted that on several occasions, Bonds

violated either community control or postrelease control. Further, a failure to appear
capias was issued in 2009, 2010, 2011, and 2012. Finally, the trial court indicated that

Bonds received several opportunities for drug and alcohol treatment and substance abuse

counseling.

       {¶11} In addressing the two more recent crimes, the trial court noted that the

robbery in 2012 involved a physical altercation with a security guard, during which Bonds

swung a closed fist at the guard and repeatedly attempted to kick him. Bonds denied

kicking the guard. With respect to the current offense, the court noted the demand for

money and the strong language used, stating that such language would not be easily

forgotten. The court found that the victim in this offense suffered serious physical and

psychological harm, as well as economic harm, as a result of Bonds’s actions.

       {¶12} The court further noted that Bonds was about to be apprehended on an

escape charge prior to being arrested in this case. He stated that the day after Bonds was

released from prison, she “got herself high and jumped off a roof and ended up on

rehabilitation.”

       {¶13} The trial court then found that none of the less serious factors apply, as well

as the factors that indicate whether the offender is more or less likely to recidivate. It

further found that Bonds’s actions concerning the threat upon the victim along with her

criminal history and her “failures to abide by probation[,] * * * parole or PRC conditions

clearly indicate that a minimum sentence is not required.” And based upon the victim’s

psychological injuries and the fact that Bonds was on postrelease control for a robbery
charge when she committed the current robbery, the court determined that this case was

the worst form of the offense and a maximum sentence was therefore warranted.

       {¶14} Despite having no statutory obligation to do so, the court concluded Bonds’s

sentencing hearing by making additional findings with respect to the imposition of the

eight year sentence consecutive to the two-year sentence for the PRC violation:

       [G]iven the nature of [Bonds’s] violent behavior, consecutive sentences are

       necessary to protect and punish based upon [Bonds’s] performance on

       probation and parole and the violent nature of her act inside the bank.

       Consecutive sentences would not be disproportionate. The crimes were

       committed while [Bonds] was on post release control, and clearly the

       consecutive terms are necessary to protect the public.

       {¶15} In light of the above, we find the record shows that the trial court more than

adequately fulfilled its duty under both R.C. 2929.11 and 2929.12. Bonds’s maximum

sentence of eight years is not contrary to law. The assignment of error is without merit.

       {¶16} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
TIM McCORMACK, JUDGE

LARRY A. JONES, SR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR